
	

114 HRES 565 IH: Supporting the peace process in Colombia.
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 565
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2015
			Mr. Gallego (for himself, Mr. Byrne, Mr. Lewis, Mr. Johnson of Georgia, Mr. Farr, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Supporting the peace process in Colombia.
	
	
 Whereas the Republic of Colombia is one of the United States strongest allies in the Western Hemisphere;
 Whereas the peoples of the United States and Colombia share a history of friendship and a common commitment to peace and democratic values;
 Whereas peace negotiations between the Colombian Government and the Revolutionary Armed Forces of Colombia (FARC) are advancing, affording an opportunity to end the most enduring conflict in our hemisphere;
 Whereas according to Colombia’s National Center of Historical Memory, over 6,000,000 people have been internally displaced and more than 220,000 killed over the course of the conflict, 80 percent of them civilians;
 Whereas Colombians of all walks of life have suffered as a result of the violence, which has included massacres, kidnappings, assassinations, sexual violence, extrajudicial executions, use of landmines, recruitment of child soldiers, forced disappearances, and forced displacement;
 Whereas minority groups, including the Afro-Colombian, indigenous and rural communities, as well as women, have been disproportionately harmed by the conflict; and
 Whereas successfully negotiating an end to the Colombian conflict will positively contribute to regional stability and promote United States policy goals in the Western Hemisphere by strengthening the rule of law, democracy, and human rights in Colombia: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of the ongoing negotiations between the Colombian government and the FARC;
 (2)commends Colombian President Juan Manuel Santos, who has demonstrated vision and leadership in effectively seeking a negotiated settlement to end the conflict and lay the foundations for a sustainable peace;
 (3)calls on the negotiating parties to fully address the just demands of victims of violence for truth, justice, meaningful reparations and guarantees that the violence of the past will not be repeated; and
 (4)urges President Barack Obama and his Administration to continue to vigorously support these negotiations and to develop plans to support the Colombian people in building a just and lasting peace.
			
